DENNIS, Justice.
The United States Fifth Circuit Court of Appeals has certified the following question to this court:
Does the primary insurer owe a duty to the excess insurer similar to the duty it owes to its insured, to act reasonably and in good faith? Gibbs v. Liberty Mutual Insurance Co., 876 F.2d 23 (5th Cir.1989).
We answer the question in the negative. The reasons for our decision are stated in Great Southwest Fire Ins. Co. v. CNA Ins. Co., 557 So.2d 966 (La.1990), which was argued, considered and decided contemporaneously with this certified question. A copy of that opinion is attached hereto, and pursuant to Rule XII § 9, Rules of the Supreme Court of Louisiana, the judgment of this court shall be sent by the clerk of court under its seal to the United States Court of Appeals for the Fifth Circuit and to the parties.
CERTIFIED QUESTION ANSWERED.
LEMMON, J., concurs.
MARCUS, J., dissents and assigns reasons.